 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-057-MMD-WGC

 9                Plaintiff,                        Preliminary Order of Forfeiture

10         v.

11 CIARRA HERNANDEZ,

12                Defendant.

13         This Court finds Ciarra Hernandez pled guilty to Count One of a One-Count
14 Superseding Information charging her with conspiracy to possess with intent to distribute

15 methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Superseding Information,

16 ECF No. 493; Plea Agreement, ECF No. 494; Arraignment & Plea, ECF No. 508.

17         This Court finds Ciarra Hernandez agreed to the forfeiture of the property set forth in
18 the Plea Agreement and the Forfeiture Allegation of the Superseding Information.

19 Superseding Information, ECF No. 493; Plea Agreement, ECF No. 494; Arraignment &

20 Plea, ECF No. 508

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
22 of America has shown the requisite nexus between property set forth in the Plea Agreement

23 and the Forfeiture Allegation of the Superseding Information and the offense to which

24 Ciarra Hernandez pled guilty.

25         The following property is (1) any property, real or personal, which constitutes or is
26 derived from proceeds traceable to a violation of 21 U.S.C. § 841(a)(1), a specified unlawful

27 activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(D), or 21 U.S.C. § 846,

28 conspiracy to commit such offense; (2) any property constituting, or derived from, any
 1   proceeds obtained, directly or indirectly, as the result of violations of 21 U.S.C. §§ 841(a)(1)

 2   and 846; (3) any property used, or intended to be used, in any manner or part, to commit, or

 3   to facilitate the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846; and (4) all

 4   moneys, negotiable instruments, securities, or other things of value furnished or intended to

 5   be furnished in exchange for a controlled substance or listed chemical in violation of 21

 6   U.S.C. §§ 841(a)(1) and 846, all proceeds traceable to such an exchange, and all moneys,

 7   negotiable instruments, and securities used or intended to be used to facilitate any violation

 8   of 21 U.S.C. §§ 841(a)(1) and 846, and is subject to forfeiture pursuant to 18 U.S.C. §

 9   981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

10   U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c):

11              1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre

12                 Ct.;

13              2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

14              3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

15              4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

16              5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

17              6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf

18                 Ct.; and

19              7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

20   (all of which constitutes property).

21          This Court finds that the United States of America may amend this order at any time

22   to add subsequently located property or substitute property to the forfeiture order pursuant

23   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America is now entitled to, and should, reduce

25   the aforementioned property to the possession of the United States of America.

26          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

27   DECREED that the United States of America should seize the aforementioned property.

28   ///
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 2   rights, ownership rights, and all rights, titles, and interests of Ciarra Hernandez in the

 3   aforementioned property are forfeited and are vested in the United States of America and

 4   shall be safely held by the United States of America until further order of the Court.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 6   of America shall publish for at least thirty (30) consecutive days on the official internet

 7   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 8   describe the forfeited property, state the time under the applicable statute when a petition

 9   contesting the forfeiture must be filed, and state the name and contact information for the

10   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

11   and 21 U.S.C. § 853(n)(2).

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

13   or entity who claims an interest in the aforementioned property must file a petition for a

14   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

15   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

16   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

17   right, title, or interest in the forfeited property and any additional facts supporting the

18   petitioner’s petition and the relief sought.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

20   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

21   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

22   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

23   after the first day of the publication on the official internet government forfeiture site,

24   www.forfeiture.gov.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

26   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

27   Attorney’s Office at the following address at the time of filing:

28   ///
                                                      3
 1                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 2                 James A. Blum
                   Assistant United States Attorney
 3                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 4

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 6   described herein need not be published in the event a Declaration of Forfeiture is issued by

 7   the appropriate agency following publication of notice of seizure and intent to

 8   administratively forfeit the above-described property.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

10   copies of this Order to all counsel of record.
                   February 24
            DATED _____________________, 2020.
11

12

13

14                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 3, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
